—Appeal from a judgment of the Court of Claims (Renee Forgensi Minarik, J.), entered June 4, 2009 in a personal injury action. The judgment, among the other things, resolved the issue of reckless disregard in favor of claimant and determined that defendant is 100% at fault for causing the accident.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on August 6 and 9, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Eresent — Scudder, P.J., Martoche, Centra, Fahey and Green, JJ.